Citation Nr: 0608092	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
gunshot wound to the right shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



REMAND

The veteran served on active duty from January 1968 to 
December 1969.  

The veteran has appealed the continuation of ratings of 
noncompensable (using Diagnostic Code 7805) and 10 percent 
(using Diagnostic Code 5301), respectively, for residuals of 
gunshot wounds to the right and left shoulders.  The ratings 
were originally assigned by a June 1970 rating decision that 
granted service connection.  He contends that the condition 
of both shoulders has deteriorated since his initial 
evaluation.  

VA's duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical 
examination must contain findings that address the specific 
diagnostic criteria.  Beverly v. Brown, 9 Vet. App. 402, 406 
(1996).  An examination must also consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  The veteran's representative has argued that the 
November 2002 VA compensation and pension (C&P) examination 
report is inadequate because it does not appear that the 
veteran's claims folder and the records contained within it 
were available for review by the examiner.  

Also, during the November 2002 VA examination, the veteran 
reported receiving a local injection to relieve the pain in 
his left shoulder some time during the previous year.  There 
is no indication, however, from where the veteran received 
this treatment.  The VA medical records that have been 
associated with the claims folder indicate that the veteran 
complained of shoulder pain, but do not contain evidence that 
the veteran received an injection.  The RO should attempt to 
obtain more information from the veteran regarding this 
treatment.  

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Obtain the veteran's VA treatment 
records from October 2002 to the present.  

2.  Ask the veteran to identify where he 
received a local injection for his left 
shoulder.  Request authorization from the 
veteran for release of records associated 
with this treatment.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected right 
and left shoulder disabilities.  The 
claims file should be made available to 
the examiner.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

4.  Schedule the veteran for a VA scars 
examination of the right and left 
shoulders.  The claims file should be 
made available to the examiner.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 
 
